Case 0:17-cv-60426-UU Document 423 Entered on FLSD Docket 01/31/2019 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.                                                       Case No.
     Plaintiffs,
                                                                   0:17-cv-60426-UU
   v.

   BUZZFEED, INC. and
   BEN SMITH
     Defendants.


      PLAINTIFFS’ MOTION FOR MINOR MODIFICATION OF COURT’S ORDER
     CONCERNING THE UNSEALING OF CERTAIN UNCONTESTED DOCUMENTS

         Now come Plaintiffs Aleksej Gubarev, XBT Holding, S.A., and Webzilla, Inc.
  (“Plaintiffs”) to respectfully request that the Court make a minor modification to its Order of
  January 30, 2019, which addressed the unsealing of certain documents, the unsealing of which
  no party continued to contest. In support of this Motion, Plaintiffs state as follows:
         1.      On December 10, 2019, the Parties filed with the Court their Amended Joint
  Response to Court’s Order of November 20, 2018 Relating to Sealed or Redacted Documents
  (the “Joint Response”). This 192-page document addressed the Parties’ respective positions
  concerning 338 documents previously filed under seal and/or in a redacted form.
         2.      On January 30, 2019, this Court issued an Order addressing the unsealing of
  certain documents identified by the Parties in the Joint Response as no longer needing to remain
  under seal.
         3.      Although Plaintiffs are in agreement with the vast majority of the Court’s January
  30, 2019 Order, it discovered that portions of one document identified in the Court’s Order that
  Plaintiffs had believed they had identified in the Joint Response as needing to be redacted had
  inadvertently not been so identified for the Court.
         4.      Specifically, a declaration of Nathan Siegel (DE 228-2, with ID# 35 in the Joint
  Response) submitted in support of Defendants’ Motion for Summary Judgment Concerning its
  Public Figure Defense (a declaration which itself contained 142 separate paragraphs, each of

                                                   1
Case 0:17-cv-60426-UU Document 423 Entered on FLSD Docket 01/31/2019 Page 2 of 4




  which referenced documents filed with the declaration) described and specifically identified 17
  documents that Plaintiffs have argued should continue to remain under seal because they discuss,
  among other things, irrelevant and highly prejudicial allegations concerning child pornography,
  adult webmaster conferences, and Methbot (issues clearly unrelated to Defendants’ Public Figure
  arguments). This Court is still considering which – if any – of these underlying documents
  should be unsealed.
         5.      Because the Siegel Declaration describes each of these 17 documents with great
  specificity, allowing the descriptions of the documents to be made public would cause the same
  prejudice to the Plaintiffs as the unsealing of the underlying documents themselves (something
  the Court has not yet decided to do).
         6.      Accordingly, Plaintiffs respectfully request that the Court modify its Order of
  January 30, 2019 so that the Siegel Declaration will still be made public except that the
  descriptions of the documents referenced in paragraphs 19-22, 24-26, 28-29, 130-134, 136, 138,
  and 142 of the Siegel Declaration be redacted from the publicly-released document.
         7.      Plaintiffs are more than willing to create the redacted version of the Siegel
  Declaration so that the task of doing so will not fall upon Defendants.
         Accordingly, Plaintiffs respectfully request that the Court’s January 30, 2019 Order be
  modified to provide that the declaration of Nathan Siegel (DE 228-2) be unsealed, except that the
  descriptions of the documents referenced in paragraphs 19-22, 24-26, 28-29, 130-134, 136, 138,
  and 142 of the Declaration shall be redacted from the publicly-filed version of the same.


                          Certificate of Compliance with Local Rule 7.1
         The undersigned certify that Plaintiffs’ counsel have conferred with counsel for
  Defendants in a good-faith effort to resolve the issues raised in this motion but have been unable
  to.




                                                   2
Case 0:17-cv-60426-UU Document 423 Entered on FLSD Docket 01/31/2019 Page 3 of 4




  Dated: January 31, 2019

  Respectfully Submitted:

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Facsimile: 617-423-4855
  Evan@CFWLegal.com

  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  Matthew Shayefar (Fla. Bar No. 0126465)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  Facsimile: 617-928-1802
  vgurvits@bostonlawgroup.com
  matt@bostonlawgroup.com

  /s/ Brady J. Cobb
  Brady J. Cobb (Fla. Bar No. 031018)
  Dylan Fulop (Fla. Bar No. 123809)
  COBB EDDY, PLLC
  1112 North Flagler Drive
  Fort Lauderdale, Florida 33304
  Telephone: 954-527-4111
  Facsimile: 954-900-5507
  bcobb@cobbeddy.com
  dfulop@cobbeddy.com

  Attorneys for Plaintiffs




                                            3
Case 0:17-cv-60426-UU Document 423 Entered on FLSD Docket 01/31/2019 Page 4 of 4




                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served electronically via
  email on all counsel or parties of record on the service list below on January 31, 2019.


                                                       /s/ Matthew Shayefar
                                                       Matthew Shayefar


                                          SERVICE LIST

  Katherine M. Bolger
  Adam Lazier
  Davis Wright Tremaine, LLC
  1251 Avenue of the Americas, 21st Floor
  New York, New York 10020
  katebolger@dwt.com
  adamlazier@dwt.com

  Nathan Siegel
  Alison Schary
  Davis Wright Tremaine LLP
  1919 Pennsylvania Avenue, Suite 800
  Washington, DC 20006
  nathansiegel@dwt.com
  alisonschary@dwt.com

  Roy Eric Black
  Jared M. Lopez
  Black Srebnick Kornspan & Stumpf
  201 S Biscayne Boulevard, Suite 1300
  Miami, Florida 33131
  rblack@royblack.com
  jlopez@royblack.com




                                                   4
